Pkxxikgtok, J.
The only complaint against the judgment of the justice, that is any way supported by the record, is the insufficiency of the state of demand. The plaintiff filed with the justice, a statement given him by the defendant’s clerk, which gave him credit for 51J days’ work on a schooner, $51.50; and then made him debtor for merchandise and cash, and struck the balance of $26.81, which the plaintiff demanded. It appears to me, that it is immaterial who made the statement, if it contained a proper charge against the defendant. It was not sued on as an instrument; *416two witnesses were examined on the part of the plaintiff on the trial. It appears to me that this is sufficient; and judgment ought to be affirmed.
Brown, attorney for plaintiff.
Kirkpatrick, C. J.
I see no ground of complaint against the judgment; the state of the case is in all respects sufficient.
Rossell, J.
Being nearly connected with the plaintiff in certiorari, I give no opinion in this case.
Judgment affirmed.
Cited in Carter v. Lackey, Spenc. 608.